DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 01/13/2021.
Claims 1, 3, 6-8, 11, 13, 16-18, 21-23 and 26-27 have been amended.
Rejection to claims 7, 17 and 22 under 35 USC § 112 is withdrawn since the claims have been amended accordingly.

Response to Arguments

Applicant’s arguments with respect to claims 1-29 filed on 01/13/2021 have been considered but are moot because the arguments on one of the alternatives recited in previous claim 3 that was not examined in the previous Office Action (OA) do not apply to any of the references. The one of the alternatives incorporated into claim 1 has been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments with respect to claims 4 and 14, and drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the claim 1 limitation discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-13, 21 and 26 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0268931, “He”) and its provisional application, 62416011 (“011”) in view of Tang (US 2019/0239192).
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
He discloses “Downlink Control Information Design with Shorter TTI” (Title) and He’s invention comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for wireless communication at a user equipment (UE), comprising: 
receiving, by the UE, a first transmission on a beam over a radio frequency spectrum during a first time interval ([0157] “decoding downlink control information (DCI) received within a first S-TTI of the plurality of S-TTIs” See [011, P15 and P16] The received DCI is considered to be equivalent to the recited first transmission. Note that receiving a transmission on a beam will be discussed in view of Tang.),
wherein the first transmission comprises an indication of a subsequent physical downlink control channel (PDCCH) transmission on the beam ([0113] “the when to monitor the downlink control channel for scheduling assignments based on the information within the DCI format 900”, and [0157] “the DCI comprising a discontinuous reception (DRX) indicator; and means for discontinuing S-PDCCH monitoring within a remaining portion of the plurality of S-TTIs, upon detecting the DRX indicator.” See [011, P15 and P16].), 
the indication comprising information about a PDCCH in a second time interval subsequent to the first time interval (aforementioned [0113] and [0157] “the DCI comprising a discontinuous reception (DRX) indicator; and means for discontinuing S-PDCCH monitoring within a remaining portion of the plurality of S-TTIs, upon detecting the DRX indicator.” See [011, P15 and P16].), and
activating a power saving state of the UE after receiving a physical downlink shared channel (PDSCH) that is scheduled by the first transmission and based at least in part on the indication ([0113] “At 1208, data received on a shared data channel in response to the scheduling information can be decoded.”, and [0159] “the DRX indicator comprises a two-bit flag, wherein a first bit of the flag indicates discontinuation of the S-PDCCH monitoring”, and [0065] “a state known as Discontinuous Reception Mode (DRX) after a period of inactivity. During this state, the device 200 may power down for brief intervals of time and thus save power.” [011, P4]. Note that He describes PDSCH scheduled by DCI and a DRX state for saving power. However, He does 
It is noted that while disclosing a prior information for PDCCH, He does not specifically teach about a first transmission on a beam. It, however, had been known in the art before the effective filing date of the instant application as shown by Tang in a disclosure “Methods of Transmitting and Receiving Paging Message, Access Network Equipment, and Terminal Equipment” (Title) as follows;
a first transmission on a beam ([Tang, 0097] “if the access network device transmits the paging message by means of multiple paging beams, and the multiple beams correspond to different paging transmitting durations, the terminal device receives the paging message”);
activating a power saving state of the UE after receiving a physical downlink shared channel (PDSCH) ([Tang, 0101] “the terminal device may enter the sleep state after completely receiving the downlink data”).
It, therefore, would have been obvious to one of ordinary skill in the art a before the effective filing date of the instant application to modify He's features by using the features of Tang in order to improve received signal quality and power management in a wireless system such that “the terminal device continuously listens for the paging message, the second period may be a period in which the terminal device is in a sleep state” [Tang, 0009]. 

Regarding claim 11, it is an apparatus claim for wireless communication at a user equipment (UE) corresponding to the method claim 1, except the limitations, “a 

Regarding claim 21, a method for wireless communication at a network access device, comprising: 
transmitting, to at least one user equipment (UE), a first transmission on a beam during a first time interval ([0157] “decoding downlink control information (DCI) received within a first S-TTI of the plurality of S-TTIs” See [011, P15 and P16] The received DCI is considered to be equivalent to the recited first transmission. Note that receiving a transmission on a beam will be discussed in view of Tang.), 
wherein the first transmission comprises an indication of a subsequent physical downlink control channel (PDCCH) transmission on the beam ([0113] “the DCI format 900 can include DRX indicators and S-TTI operation release indicators for multiple UEs, which can determine when to monitor the downlink control channel for scheduling assignments based on the information within the DCI format 900”, and [0157] “the DCI comprising a discontinuous reception (DRX) indicator; and means for discontinuing S-PDCCH monitoring within a remaining portion of the plurality of S-TTIs, upon detecting the DRX indicator.” See [011, P15 and P16].), 
means for discontinuing S-PDCCH monitoring within a remaining portion of the plurality of S-TTIs, upon detecting the DRX indicator.” See [011, P15 and P16].);
transmitting a physical downlink shared channel (PDSCH) scheduled by the first transmission ([0113] “At 1208, data received on a shared data channel in response to the scheduling information can be decoded.”),
wherein a power saving state of the at least one UE is activated after transmitting the PDSCH (This will be discussed in view of Tang.); and
transmitting the PDCCH on the beam during the second time interval ([0145, Fig. 7 and Fig. 8] “encode scheduling information for transmission using a shorter physical downlink control channel (S-PDCCH) within the plurality of S-TTIs” and [0112] “the UEs with enabled S-TTI mode are configured to monitor sPDCCH transmissions within each S-TTI of a time window”).
It is noted that while disclosing a prior information for PDCCH, He does not specifically teach about a first transmission on a beam. It, however, had been known before the effective filing date of the instant application as shown by Tang in a disclosure “Methods of Transmitting and Receiving Paging Message, Access Network Equipment, and Terminal Equipment” (Title) as follows;
a first transmission on a beam ([Tang, 0097] “if the access network device transmits the paging message by means of multiple paging beams, and the multiple 
a power saving state of the at least one UE is activated after transmitting the PDSCH ([Tang, 0101] “the terminal device may enter the sleep state after completely receiving the downlink data”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He's features by using the features of Tang in order to improve received signal quality and power management in a wireless system such that “the terminal device continuously listens for the paging message, the second period may be a period in which the terminal device is in a sleep state” [Tang, 0009].

Regarding claim 26, it is an apparatus claim for wireless communication at a network access device corresponding to the method claim 21, except “a processor (Fig. 13; 1302); memory coupled with the processor (Fig. 13; 1304); and instructions stored in the memory and operable, when executed by the processor” (See [0114]) and is therefore rejected for the similar reasons set forth in the rejection of claim 21.

With respect to dependent claims:
Regarding claims 2 and 12, the method of claim 1 and the apparatus of claim 11, respectively, further comprising: 

that the PDCCH in the second time interval is associated with a second transmission separate from the first transmission ([0145, Fig. 7 and Fig. 8] “encode scheduling information for transmission using a shorter physical downlink control channel (S-PDCCH) within the plurality of S-TTIs” and [0112] “the UEs with enabled S-TTI mode are configured to monitor sPDCCH transmissions within each S-TTI of a time window” From the citations, it is clear that each PDCCH transmission is a separate transmission. See [011, P2, Fig. 0 and Fig. 1].), 
that the PDCCH in the second time interval does not schedule a transmission for the UE, or that the PDCCH in the second time interval is associated with a duplicate transmission (The second and the third alternatives are not considered for examination because the first alternative has been examined.).

Regarding claims 3 and 13, the method of claim 2 and the apparatus of claim 12, respectively, further comprising: 
activating the power saving state after receiving the first transmission ([0156] “decoding scheduling information received via the S-PDCCH within one of the plurality of S-TTIs”, and [0157 and Fig. 8] “discontinuing S-PDCCH monitoring within a remaining portion of the plurality of S-TTIs, upon detecting the DRX indicator.” Fig. 8 depicts 840 for an on-duration, 815 for a DRX indictor and 850 for DRX duration.); and 
deactivating the power saving state: after a time indicated by the indication of the subsequent PDCCH transmission (Fig. 8; 860 depicts on-duration for sPDCCH after a .

Claim(s) 4-6 and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0268931, “He”) and its provisional application, 62416011 (“011”) in view of Tang (US 2019/0239192), and further in view of Mochizuki et al. (US 2020/0045725, “Mochizuki”)
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
Regarding claims 4 and 14, it is noted that while disclosing a prior information for PDCCH, He does not specifically teach about receiving PDCCH based on a previously received information. It, however, had been known before the effective filing date of the instant application as shown by Mochizuki in a disclosure “Communication System” (Title) as follows;
the method of claim 1 and the apparatus of claim 11, respectively, further comprising: receiving the PDCCH on the beam based at least in part on the indication of the subsequent PDCCH- transmission ([Mochizuki, 0177] “The gNB may include another downlink control information in the PDCCH including the downlink control information indicating the next PDCCH reception timing.”, and [Mochizuki, 0179] “The gNB may notify a plurality of UEs that perform 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He's features by using the features of Mochizuki in order to reduce power consumption, and improve efficiency of radio resources and communication quality such that “the base station device notifies the communication terminal device of information on a next reception timing, and the communication terminal device performs reception based on the information on the next reception timing” [Mochizuki, 0067].

Regarding claims 5 and 15, the method of claim 4 and the apparatus of claim 14, respectively, further comprising: determining, from the indication of the subsequent PDCCH transmission, at least one of: a timing of the PDCCH (See aforementioned [Mochizuki, 0177 and 0179]), a frequency of the PDCCH, or a combination thereof (The second and the third alternatives are not considered for examination.).

Regarding claims 6 and 16, the method of claim 4 and the apparatus of claim 14, respectively, wherein configuring the power saving state of the UE comprises: 
activating the power saving state after receiving at least one of: 
the first transmission (See aforementioned Fig. 8; 815 “DRX” and 850 “DRX duration”), 

deactivating the power saving state to receive the PDCCH (See aforementioned Fig. 8 860 “on duration for sPDCCH monitoring”).

Claim(s) 7, 17 and 22 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0268931, “He”) and its provisional application, 62416011 (“011”) in view of Deenoo et al. (US 2019/0261287, “Deenoo”) and its provisional application, 6241622 (“622”), and further in view of (WO 2014/190897, “897”).
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
Regarding claims 7, 17 and 22, it is noted that while disclosing a prior information for PDCCH, He does not specifically teach about a position of the PDCCH in the first transmission. It, however, had been known in the art before the effective filing date as shown by 897 in a disclosure “Method for Transmitting Downlink Control Information (DCI) and Device Therefor” (Title) as follows;
the method of claim 1, the apparatus of claim 11, and the method of claim 21, respectively, further comprising: receiving, on the beam, a second indication that transmission of the indication of the subsequent PDCCH transmission is enabled, the second indication received in at least one of: a master information block (MIB) (This alternative is not examined.), a minimum system information 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date as shown by to modify He's features by using the features of 897 in order to efficiently acquire resource configuration information such that “a method for transmitting downlink control information DCI, including: acquiring system information of a base station; determining, according to the system information, resource configuration information of a primary set” [897, P5 lines 1-2].

	Claim(s) 8, 18, 23 and 27 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0268931, “He”) and its provisional application, 62416011 (“011”) in view of Tang (US 2019/0239192), and further in view of Pan et al. (US 2019/0297609, “Pan”).
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
Regarding claims 8 and 18, it is noted that while disclosing a prior information for PDCCH, He does not specifically teach about a first PDCCH being transmitted for the second PDCCH. It, however, had been known in the art before the effective filing date of the instant application as shown by Pan in a disclosure "Method and Apparatus for Wireless Communications" (Title) as follows; 

It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He's features by using the features of Pan in order to improve achievable throughput and coverage by learning a resource location for carrier aggregation such that “the location of the second PDCCH is relative to a location of the first PDCCH as control channel element offset. The WTRU decodes the second PDCCH at the obtained location.” [Pan, 0007].

Regarding claims 23 and 27, it is noted that while disclosing a prior information for PDCCH, He does not specifically teach about a first PDCCH being transmitted for the second PDCCH. It, however, had been known in the art at the time of instant application as shown by Pan in a disclosure "Method and Apparatus for Wireless Communications" (Title) as follows; 

It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He's features by using the features of Pan in order to improve achievable throughput and coverage by learning a resource location for carrier aggregation such that “the location of the second PDCCH is relative to a location of the first PDCCH as control channel element offset. The WTRU decodes the second PDCCH at the obtained location.” [Pan, 0007].
	
	Claim(s) 9-10, 19-20, 24-25 and 28-29 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0268931, “He”) and its provisional application, 62416011 (“011”) in view of Tang (US 2019/0239192), and further in view of Yu et al. (US 2018/0255575, “Yu”).
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
Regarding claims 9 and 19, it is noted that while disclosing a prior information for PDCCH, He does not specifically teach about a position of the PDCCH in the first transmission. It, however, had been known in the art before the effective filing date of the instant application as shown by Yu in a disclosure "Random Access Device, Method, and System" (Title) as follows; 
the method of claim 1 and the apparatus of claim 11, respectively, wherein the indication of the subsequent PDCCH transmission comprises at least one of: a first indication of a timing of the PDCCH ([Yu, 0178] “the network device 301 may use an offset information element in the system information (SI) to indicate which first time slots in a PDCCH resource of each coverage class are a common PDCCH resource of the coverage class.”), a second indication of a frequency of the PDCCH, a third indication of whether the PDCCH is associated with a new transmission or a duplicate transmission, a fourth indication of a type of data associated with the PDCCH, or a combination thereof (The second, the third, the fourth and the fifth alternatives are not considered for examination because the first alternative has been examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He's features by using the features of Yu in order to achieve fast connection by learning a resource location such that “the terminal devices may learn of, in advance, a resource location occupied by the random access control message, so as to receive the random access control message.” [Yu, 0022].

Regarding claims 10 and 20, the method of claim 1 and the apparatus of claim 11, respectively, further comprising: transmitting a random access preamble on the beam ([Yu, 0114 and Fig. 4] “S401. Terminal device 302 may send a random access request message to a network device 301”), wherein the first transmission and the PDCCH are received on the beam ([Yu, 0178] “the network device 301 may use an offset information element in the system information (SI) to indicate which first time slots in a PDCCH resource of each coverage class are a common PDCCH resource of the coverage class.”, and [0183] “in FIG. 6, a common random access response message may be sent on a common PDCCH resource”) in a random access response (RAR) window, based at least in part on the transmission of the random access preamble (As Fig. 4, Fig. 6 and [0178] of Yu depict the system information and PDCCH are transmitted between the request message and the response message.).
The rational and motivation for adding this teaching of Yu is the same as for claims 9 and 19. 

Regarding claims 24 and 28, it is noted that while disclosing a prior information for PDCCH, He does not specifically teach about a position of the PDCCH in the first transmission. It, however, had been known in the art before the effective filing date of the instant application as shown by Yu in a disclosure "Random Access Device, Method, and System" (Title) as follows; 
the method of claim 21 and the apparatus of claim 26, respectively, wherein the indication of the subsequent PDCCH transmission comprises at least one of: a first indication of a timing of the PDCCH ([Yu, 0178] “the network device 301 may use an 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He's features by using the features of Yu in order to achieve fast connection by learning a resource location such that “the terminal devices may learn of, in advance, a resource location occupied by the random access control message, so as to receive the random access control message.” [Yu, 0022].

Regarding claims 25 and 29, the method of claim 21 and the apparatus of claim 26, respectively, further comprising: receiving a random access preamble on the beam ([Yu, 0114 and Fig. 4] “S401. Terminal device 302 may send a random access request message to a network device 301”), wherein the first transmission and the PDCCH are transmitted on the beam ([Yu, 0178] “the network device 301 may use an offset information element in the system 
The rational and motivation for adding this teaching of Yu is the same as for claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411